Citation Nr: 1324983	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  11-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than April 21, 2011, for the award of service connection for right-ear hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from April 1956 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

On April 4, 2013, the Veteran testified at a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The instant matters were previously before the Board in May 2013, at which time they were remanded for further development.  Upon completion of the requested development, the Veteran's claims were readjudicated and denied via a June 2013 supplemental statement of the case (SSOC).  The matters were returned to the Board the following month.  (The Board notes that its previous decision denied entitlement to an effective date earlier than April 21, 2011, for left ear hearing loss.  That decision also discussed the Board's reasoning for treating the effective date issue with regard to the Veteran's right- and left-ear hearing loss separately.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran first filed a claim of service connection for right-ear hearing loss on April 21, 2011; no earlier filing manifested intent by the Veteran to seek benefits for such disability.

2.  Since the filing of the Veteran's claim, his bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level II in the right ear and Level XI in the left ear.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than April 21, 2011, for the award of service connection for right ear hearing loss is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160, 3.400 (2012).

2.  The criteria for a disability rating in excess of 10 percent for service-connected hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issues decided herein, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for hearing loss and were granted in July 2011, and he was assigned a disability rating and effective date in that decision.  As the issues currently before the Board stem from a disagreement with a downstream element, no additional notice is required with respect to those issues because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the issues decided herein has been obtained.  The evidence includes his service treatment records (STRs), previous applications for VA benefits, prior rating decisions, VA treatment records, to include those pertaining to the Veteran being fitted for hearing aids in 2001 as required by the Board's earlier remand; VA examination reports, and lay statements, to include the testimony presented at the April 2013 hearing.  

Further, the Veteran has been afforded several VA examinations to assess the severity of his service-connected hearing loss.  The examination reports contain sufficient evidence by which to evaluate the severity of the Veteran's hearing loss in the context of the rating criteria and throughout the appeal period.  A June 2013 VA examination reports also addresses the effect of the Veteran's hearing loss on his occupational and social functioning.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations and that the duty-to-assist requirements have been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2012).  The Court has that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2012).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the Veteran's STRs shows that he checked the box indicating ear, nose, or throat trouble on his November 1957 report of medical history, and that he reported having injured his left ear while on a field exercise.  The Veteran stated that he was unable to hear out of his left ear at that time.  He further reported his health to be excellent with the exception of his left ear.  In March 1958, the Veteran filed an application for VA disability compensation, wherein he listed "ear" as the nature of the disease or injury for which the claim was being made and asserted that he had been injured during a fire field exercise.  The Veteran was afforded a VA examination in July 1958, the report of which noted the Veteran's complaints of poor hearing and occasional ringing in his left ear since exposure to rifle fire during a field exercise in November 1957.  Upon examination of the Veteran, to include audiometric testing, the examiner diagnosed tinnitus, left ear, and noted the existence of left ear hearing loss "at the 8192 frequency."  The examiner stated that the frequency involved with the Veteran's hearing loss was not one considered necessary for practical human speech, but would tend to substantiate the claimed history of acoustic trauma and provide a basis for the Veteran's complaint of tinnitus.  There was no evidence of right ear hearing loss.  In an October 1958 rating decision, the RO denied service connection for "hearing loss, left, not found on examination."  

Treatment records associated with the Veteran's Virtual VA file show that the Veteran presented for a VA audiology consultation in January 2001, at which time he was diagnosed as having mild to moderately severe sensorineural hearing loss above 250 hertz in the right ear.  The Veteran reported having had hearing loss, left worse than right, since a blast near his left ear in service, and was subsequently fitted for hearing aids.  In August 2001, the Veteran filed a claim of service connection for "partial loss of hearing to [his] left ear," stating that he had recently been fitted for hearing aids after audiometric testing revealed that his "left ear was still bad and [his] right ear was still a little off."  By rating decision dated in November 2001, the RO determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for left-ear hearing loss had not been received.  

On November 27, 2001, VA received from the Veteran a letter dated on August 18, 2001, wherein he reported having sustained acoustic trauma in service and stated that upon discharge from service, he was evaluated at the VA medical center and found to have a "30 [percent] service connected [l]oss of hearing to [his] left ear."  The Veteran also stated that he had decided to correct his hearing disability with the use of hearing aids and requested assistance in obtaining records that he indicated would help substantiate his claim of service connection.  

On April 21, 2011, the RO received the Veteran's claims for service connection for hearing loss and tinnitus, which claims were granted by the RO in July 2011.  In its decision, the RO noted that service connection for hearing loss was initially denied by way of an October 1958 rating decision.  It then determined that new and material evidence had been submitted sufficient to reopen the claim and that service connection was warranted for bilateral hearing loss, effective April 21, 2011, which it stated was the date of the Veteran's claim.  The Veteran contends that the award of service connection for right-ear hearing loss should have an earlier effective date.  During his April 2013 hearing, he asserted entitlement to an effective date of October 31, 1958. 

Upon review of the evidence, the Board finds a claim for right-ear hearing loss, formal or informal, was not made prior to April 21, 2011.  Although in filing for VA disability compensation in March 1958, the Veteran's claim was couched in general terms as one for a disability related to the ear, the Board cannot find, based on the evidence of record and the Veteran's submissions, that that claim encompassed a claim of service connection for right-ear hearing loss.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim); Ephraim v. Brown, 5 Vet .App. 549, 553 (1993) (holding that VA is "required to consider the veteran's entitlement, on any basis consistent with the claim, to any benefit which could flow from a determination of service connection and to which entitlement is reasonably raised on the record.").  

Notably, the evidence submitted and developed in connection with the Veteran's 1958 claim did not indicate right-ear hearing loss, nor did the Veteran assert that he had sustained right-ear hearing loss in service.  Although in a July 2011 statement, the Veteran asserted that he had right-ear hearing loss after exposure to rifle fire in service, which hearing returned prior to discharge, he did not make any such assertion at the time of his 1958 claim, nor did his STRs in any way indicate right-ear hearing loss, even temporarily, in service.  Indeed, the Veteran himself reported his health to be excellent with the exception of his left ear and during his July 1958 VA examination complained only of poor hearing and occasional ringing in his left ear since exposure to rifle fire during a filed exercise in November 1957.  In light of this evidence, the Board finds that the Veteran's 1958 claim for benefits related to an ear condition did not encompass a claim of service connection for right-ear hearing loss, as such a claim was not raised explicitly by the Veteran, nor by the evidence of record.  As such, there is no basis upon which to assign an effective date in 1958 for the Veteran's award of service connection for right ear hearing loss.  Consequently, the effective date for the award of service connection for right ear hearing loss shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The record shows that in April 2011, the Veteran specifically requested service connection for hearing loss.  Thus, the RO assigned the effective date for the award of service connection for hearing loss as the date of receipt of the Veteran's claim, which it determined to be the April 21, 2011, filing.  Upon review of the entirety of the evidence presently of record, the Board finds no document of record that was received by the RO earlier than April 21, 2011, that could be construed to encompass a claim of service connection right ear hearing loss.

Indeed, the Veteran's August 2001 filing was limited to left-ear hearing loss, despite the fact that he had been diagnosed as having right-ear hearing loss at that point.  While the Veteran referred to being fitted for hearing aids bilaterally and referenced the fact that hearing is his right ear "was still a little off," when asked about the nature of the disability for which he was seeking benefits, the Veteran explicitly stated that his claim was for "partial loss of hearing to [his] left ear."  The Board does not find the Veteran's August 2001 filing manifests intent on his part to seek disability compensation for right ear hearing loss.  See Criswell, supra.  Further, the medical records showing a diagnosis of right-ear hearing loss cannot be construed as an informal claim for benefits for that condition.  See Brannon, supra.  Thus, although symptoms of a bilateral hearing disability may have been present and a diagnosis of right ear hearing loss was made before April 21, 2011, none of those treatment records can serve as a basis for award of an earlier effective date because, as discussed above, there was no evidence of intent by the Veteran to seek benefits specifically for his right ear hearing loss, or even for bilateral hearing loss.  Although the regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances, the section only applies to claims for an increase and claims to reopen.  The Veteran's claim is not one of these types of claims.  See 38 C.F.R. §§ 3.157, 3.160 (2012).  

Therefore, while the Veteran contends that the effective date should be earlier than April 21, 2011, for his award of service connection for right-ear hearing loss, the governing legal authority is clear and specific, and VA is bound by it.  Here, the Veteran's claim of service connection received within one year of his separation from active duty did not encompass a claim of service connection for right-ear hearing loss, and there was no specific claim of service connection for right-ear hearing loss that was received earlier than April 21, 2011.  Consequently, the assignment of an effective date earlier than April 21, 2011, for the award of service connection for right-ear hearing loss is not warranted.




III.  Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2012).  Where, as in the case of the Veteran's hearing loss, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2012).

Here, the Veteran's service-connected hearing loss is evaluated as 10 percent disabling under 38 C.F.R. § 4.85, DC 6100.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).  The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100 (2012).  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.

VA regulations further provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2012).  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

Relevant to the issue on appeal, results of audiometric testing conducted as part of a June 2011 VA audiology examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
50
60
LEFT
50
65
70
85

Puretone averages were 46 decibels for the right ear and 68 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 20 percent in the left ear, using Maryland CNC tests.  

Application of the above audiogram results to Table VI reveals Level II hearing acuity in the right ear and Level XI hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Level XI in the poorer ear and Level II hearing acuity in the better ear results in a 10 percent disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the June 2011 VA examination report does not support the assignment of a rating greater than the currently assigned 10 percent.  Id.

Results of audiometric testing conducted during an June 2013 VA audiology examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
60
65
LEFT
50
65
70
85

Puretone averages were 84 decibels for the right ear and 40 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 40 percent in the left ear, using Maryland CNC tests.  

Application of the above audiogram results to Tables VI reveals Level II hearing acuity in the right ear and Level IX hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of those numerical designations to Table VII results in the assignment of a 10 percent disability rating based on the June 2013 audiogram.  38 C.F.R. § 4.85, Table VII.  Thus, the June 2013 VA examination report does not support the assignment of a rating greater than the currently assigned 10 percent.  Id.

In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level XI hearing impairment in the left ear, which results in a 10 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  Notably, there is no other audiometric data dated during the relevant time period, nor does the Veteran assert that his hearing was evaluated between June 2011 and June 2013.  Consequently, the Board concludes that the criteria for rating in excess of 10 percent have not been met at any point during the relevant time period.  See 38 C.F.R. § 4.85, DC 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss to include having to wear hearing aids, having to turn his head to the left to be able to hear people, and not being able to clearly understand what people are saying.  However, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a disability rating in excess of 10 percent in this case.  See Lendenmann, supra.

The above determination is based upon consideration of applicable rating provisions.  Notably, the audiometric findings do not meet the criteria for an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  It should also be pointed out that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been reflected by the schedular criteria.  In regards to hearing loss, the June 2013 VA examination report describes the effects of the Veteran's hearing impairment on his occupation and daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted that the Veteran must always hear aids and turn his right ear towards people to hear conversational speech.  Such an effect does not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, there is no indication in the record that the Veteran is unemployable in account of his hearing loss.  While hearing loss may impact his ability to function occupationally on account of the fact that he has to turn his head towards others to hear them clearly, there is no indication in the record, to include the Veteran's own assertions, that he is unable to work due to his hearing disability.  As such, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits.").

For the foregoing reasons, the Board finds that the claim for a disability rating in excess of 10 percent for service connected hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than April 21, 2011, for the award of service connection for right-ear hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


